Question Time (Council)
The next item is Question Time (B6-0001/2008).
The following questions have been submitted to the Council.
Subject: Youth Working Party
How does the Council intend to implement its priorities in the youth field which were presented at the Council's Youth Working Party in December 2007 and in particular the role of volunteering in this area?
President-in-Office. - (SL) With your help we will certainly succeed more easily. Regarding the answer to the question by Ms Harkin, I would firstly like to draw attention to the Council's latest initiative relating to her question. It concerns the resolution on voluntary youth activities adopted by the Council on 16 November 2007.
The purpose of this latest initiative is to confirm and consolidate the suitability and validity of common aims concerning voluntary youth activities which were defined back in 2004. In addition, this initiative stresses the intersectorial and transversal character of voluntary activities and the importance of encouraging companies to support such youth activities.
In principle, the result confirmed the guidelines for action with which the Member States should comply in invigorating the realisation of common aims in the area of voluntary youth activities. The resolution invites the Member States to choose from the above-mentioned guidelines for action, by September of this year, those on which they intend to focus particularly, and to define national strategies and concrete measures for the implementation of those guidelines.
Consequently, the Presidency is convinced that the issue of voluntary youth activities will remain among the priority political tasks of the Council and the Parliament. We are also relying on the Member States to complete the scheduled activities pursuant to this resolution by the given deadline, i.e. by September of this year.
Mr President, my thanks to the Slovenian Presidency for its answer. President-in-Office, I too wish you well at the start of your Presidency. I am pleased to see that you are following on from the Portuguese Presidency - and indeed into the French Presidency - with your emphasis on volunteering, and in particular on youth volunteering.
I hear what you say about Member States responding by September, but in the mean time, throughout the next six months of your Presidency, I believe you are looking at issues like youth inclusion and education to improve the employability of young people through volunteering, and looking at intercultural exchange. I just wanted to ask specifically if you have any plans at all to further inter-generational volunteering. Older people have a lot more time on their hands - we are living longer - and the whole aspect of inter-generational volunteering offers many positive opportunities. Do you have any initiatives on that?
President-in-Office. - (SL) Ms Harkin, at this moment I cannot offer you more concrete or more specific initiatives. We have concentrated on implementing the adopted resolution. It may be proper to invite the Member States at the appropriate time, i.e. to remind them of the set deadline. You are right: a range of activities in other areas will in any case offer an opportunity for additional topics and for the additional incorporation of issues regarding voluntary activities, including in the intergenerational sense. One of those activity channels is certainly an intercultural dialogue.
In any case, we will consider your remark, i.e. we will take it into consideration when planning our activities in the next six months.
- (LT) I would like to enquire about other measures to protect young people from addiction. In Parliament we discussed a European Commission strategy to combat alcohol-related damage. This is particularly damaging to young people. What measures besides voluntary activity could reduce that damage and protect young people from addiction? Does Slovenia have any experience of this?
President-in-Office. - (SL) Certainly, care for the young will be one of the important topics of the Slovenian Presidency, particularly within the framework of the Lisbon strategy, which is a strategy for increasing growth and creating jobs.
The Slovenian Presidency will pay particular attention to the issues of youth, especially in the context of education and their qualification for more effective inclusion in the labour market. This is all I personally know in detail of the more specific initiatives which the Slovenian Presidency is planning for its term of office.
On the other hand, there is a whole range of activities in the area of health and the problem of the fight against alcoholism. I am convinced that, within this framework, appropriate attention will be paid to protecting the young from alcohol abuse.
Subject: Multilateralism and bilateral agreements
Does the Council believe that the proliferation of bilateral trade agreements being signed by the USA, the EU and other international players is compatible with the multilateral principles which underpin the World Trade Organization?
President-in-Office. - (SL) The European Union is committed to multilateralism in many forms, including the World Trade Organisation, which in our view is an excellent example of a multilateral organisation. Many decades prior to the actual founding of the World Trade Organisation, Europe called for the creation of such an organisation for trade. Later, the European Union had a key role in the creation of the World Trade Organisation within the Uruguay round of negotiations. Actually, if I may say so, it had a key role in that last round of the negotiations, which is why the support the European Union gives to multilateralism in trade cannot be doubted.
Similarly, the EU had a key role when the agenda for development was adopted in Doha at the 4th Ministers' Conference of the World Trade Organisation in 2001. During the negotiations which followed, the European Union purposely decided to direct all resources and political will to concluding that round of negotiations. Prior to that round of negotiations or at the time of the actual negotiations, there were no parallel negotiations concerning bilateral trade agreements.
In October 2006, the European Commission submitted to the European Parliament and the Council a report entitled "Global Europe, competing in the world”. The report discusses recent changes resulting from the globalisation process. It offers suggestions for the European Union's response to that process on the basis of the updated Lisbon strategy, especially in respect of trade policies. On the basis of the report, the European Parliament adopted a resolution and the Council made decisions.
The Council's decisions clearly show that all future bilateral agreements on free trade are going to form the basis of future multilateral negotiations and, what is possibly even more important, they will be complementary to the World Trade Organisation platform. Under the terms of the negotiation directives adopted by the Council in the spring of 2007, negotiations on free trade agreements were started with the member states of ASEAN and with India and Korea. Those negotiations are ongoing and each individual decision will be finalised in due course.
(ES) Mr President, I think that the Slovenian Presidency responded correctly to the question I asked, with its typical clarity, and I am grateful for the attentiveness shown.
I have an additional question relating to the relative failure of the Lisbon Summit with the African countries. It appears that some African countries agreed with the European Union's proposals and others did not.
Based on the disagreements seen in Lisbon, does the Council Presidency think that it will be necessary to continue with this policy of differentiation? In other words, are we going to insist on multilateralism, or do you think that the Lisbon Summit will force us to continue further along the road of bilateral agreements with different countries, for example, in the continent of Africa?
President-in-Office. - (SL) Our commitment to multilateralism continues. I would like to stress two points, should any bilateral agreements be concluded. Firstly, the agreements in question are complementary to the multilateral platform, and secondly, by the nature of things, the agreements in question have a bridging character until we manage to resolve these issues within a multilateral framework, the World Trade Organisation, this being the European Union's preferred framework for resolving such issues.
- (DE) Mr President, my question is as follows: how will increased food and energy prices affect the WTO negotiations? We do know that the biggest stumbling block so far has been subsidies and the Farm Bill in the United States and that Europe has of course suffered under increased world market prices. Are there new opportunities here for adjusting quotas and duties accordingly? Is the Slovenian Presidency planning an initiative for bringing the WTO negotiations to an end?
(ES) Mr President, I agree with the Presidency that we should prioritise or attach greater importance to multilateral agreements than to bilateral agreements but, in the meantime, it is now many years since the Uruguay Round began, and the Doha Round before that, and the World Trade Organization is not reaching any serious conclusions, or at the very least it is putting it off too much.
In the meantime, the United States, for example, has concluded free trade agreements with various South American countries. I would like to ask about this: what is the Council's view regarding the agreement between the European Union and Mercosur, which has been so long awaited?
President-in-Office. - (SL) The ever-increasing cost of energy, especially fuel, and of food is a global problem and therefore also a problem for the European Union.
It will most certainly affect relations among those participating in negotiations within the World Trade Organisation. In that sense it might affect the adaptation, i.e. adjustment, of certain positions. At the moment, from the perspective of the Slovenian Presidency, it is difficult to speculate on the nature of those effects, but they are very likely and must be expected to arise.
The Slovenian Presidency is not planning any initiatives of its own, but we will study and support appropriate initiatives coming from the Commission, which is of course responsible for the operational management of this process.
As regards the fate of multilateral negotiations so far, the Slovenian Presidency is one of those who regret the fact that there is still no multilateral agreement within the World Trade Organisation. We will continue striving to bring it to fruition. In this context, we will debate the trade agreement with the Mercosur countries as well, which also present an opportunity for discussion at the fringes of the summit between the European Union and the countries of Latin America and the Caribbean (LAC). We are planning a special meeting between the European Union troika and the Mercosur countries, which will take place in May at the fringes of the summit between the EU and the LAC countries in Lima, Peru.
Subject: Measures to promote family-friendly policies
What measures will the Council take to promote family-friendly policies and how does it intend to support the European Alliance for Families decided on by the Council in March 2007?
President-in-Office. - (SL) The European Union should take advantage of the decisive contribution offered by the European exchange of good practice, in view of the fact that it is the Member States which are responsible for the shaping of appropriate and sustainable family policies. These exchanges may reinforce social cohesion and in that way contribute to the realisation of the Lisbon strategy objectives, among others.
Therefore, the Presidency is of the opinion that the Alliance for Families is a very useful forum for the exchange of opinions and good practices, as mentioned above. The Presidency is also convinced that the Alliance for Families reflects the obligation of the European Union and its Member States to discuss, in the light of demographic changes, the issues relating to family-friendly policies.
The Alliance enables the Member States to exchange information and experiences and in that way to help each other in the search for appropriate political responses. At the same time, the Presidency is of the opinion that there is no need for any new structures at the European level, but we will strive to capitalise on the existing instruments and structures.
Last May the Council adopted extensive decisions on the practical working of the Alliance for Families. The Council prepared these decisions together with the Member States, thereby respecting the important role of the Member States in this area. The Council re-emphasised its commitment to the Alliance for Families through the decisions relating to the balanced roles of men and women, recently adopted on 5 December 2007.
- (EL) Mr President, I would like to thank the Slovenian Presidency for their reply and to ask, in addition, what specific exchanges of technological experience it has discovered so far and who is responsible for the management of these provisions of technical assistance.
President-in-Office. - (SL) These changes are implemented not by the Presidency but through the Alliance for Families. That is why I do not have the details you are asking about. However, I may enquire and inform you later.
Mr President, I would like to wish the Slovenian Presidency the best of luck at the start of their Presidency and their first Question Time. Concerning the question raised by my colleague, three things immediately arise with regard to family friendly policies.
Firstly, children and the rights of children too often are seen as separate from what should be family policy.
Secondly, the whole issue with regard to how we actually encourage - we all have the idea of balancing work and family life - greater participation within family life.
Thirdly, most importantly of all, those people that are forced out of their homes because of migration or being refugees and also the issue of family reunifications.
Are there any proposals coming from the Slovenian Presidency with regard to that?
President-in-Office. - (SL) I would like to reiterate that the Slovenian Presidency is placing particular emphasis on youth employment, especially for young parents. This is part of the answer to the question.
The Presidency will pay special attention to creating new opportunities for the harmonisation of work and family life: shorter working hours, flexible forms of work, exercising of fathers' rights, and so on.
Another special area is the stimulation of intergenerational solidarity. This is a particularly topical idea, especially in those regions where the older generation already represents the majority, which is the case in most of Europe. Of course, such an incentive will only be effective if it is supported by policies covering different spheres of activity that will stimulate the positive aspects of social life.
In short, there is a whole range of measures which are being planned in various fields of EU activities and which are important for stimulating family-friendly policies. It would be difficult for me to list all these activities, but they can be found among the many spheres of activity planned by the Slovenian Presidency. I have just mentioned some of the fields concerned.
Thank you for your reply. I am really pleased to hear that the Slovenian Presidency is particularly interested in putting forward family-friendly policies. You yourself mentioned demographic changes. Of course, because of the fact that we are living longer, it will mean an increased need for carers. Most carers tend to be family carers.
You spoke about exchange of best practice. We have competence in the area of employment, for example. While most carers are unpaid, in that particular area, does the Slovenian Presidency have any initiatives to put forward on the issue of carers and, in that context, family-friendly policies?
President-in-Office. - (SL) No, I do not think that at this moment we are considering a concrete suggestion aimed at protecting the interests of the category of people you are talking about. However, your question gives cause to consider whether that should be one of the fields. Naturally, as the Presidency, we are prepared to give it some thought.
Subject: Initiatives by the Slovene Presidency regarding a new approach to neighbourhood policy and energy
A new approach to neighbourhood policy and energy is one of the initiatives adopted by the Slovene Presidency. In view of the intrinsic link between these two policy areas in the context of EU strategy regarding energy autonomy and independence from neighbouring countries, can the Council indicate how it intends to structure the actions envisaged? More specifically, how does it view future relations in the wider Balkan area in the field of energy?
President-in-Office. - (SL) In answering this question I will focus on the energy aspects, because that is how we understood the question.
In March 2006 the European Council adopted the energy policy for Europe. The three principal political objectives of this policy are: firstly to increase the reliability of supply, secondly to secure the competitiveness of the European economies and the availability of energy at affordable prices, and thirdly to encourage environmental sustainability and strive to solve the climate change problem. In accordance with these three policy objectives, within the scope of the external energy policy, the Council is cooperating closely with third countries on the implementation and further development of its energy programme.
The international energy policy is also one of the priority policy areas defined by The European Council in its decisions of March 2007. The European Council stressed at that time that full advantage should be taken of the existing instruments to strengthen the bilateral cooperation of the European Union with all suppliers.
As regards the western Balkans, the main existing instrument in the field of energy cooperation is the Energy Community Treaty. The purpose of this treaty is to widen the energy market already existing in the European Community to include the countries of that region, i.e. to the countries of the western Balkans.
In addition, every Stabilisation and Accession Agreement concluded between the European Union and the countries of the western Balkans foresees close cooperation in the area of energy. The Council is also planning to take full advantage of the existing instruments of the European Neighbourhood Policy.
In short, when developing new initiatives in the area of energy, within the framework of relations between the European Union and third countries, we are striving to take full advantage of existing mechanisms in the case of the countries of the western Balkans. I have already mentioned the Energy Community Treaty, and we will also use the existing mechanisms within the framework of the European Neighbourhood Policy.
- (EL) Mr President, President-in-Office of the Council, please add my own wishes for a successful programming period for the Slovenian Presidency to the many that have already been expressed.
Today we shall debate the South Caucasus and the Black Sea. I should like to ask the Presidency whether it intends to give priority to the institutionalisation of cross-regional cooperation between the European Union and the Organization of the Black Sea Economic Cooperation. I would specifically like to ask if intensive cooperation is planned in the energy sector, which is of vital importance for southern Europe.
President-in-Office. - (SL) Thank you for the supplementary question and for your good wishes.
Firstly, we fully agree with the assessment that the Black Sea basin is a very important region as regards the energy policy of the European Union, and above all as regards the external dimensions of the policy. Secondly, in reply to your question whether it is possible to institutionalise relations with that region in the future, the answer is "yes, it is possible”. Perhaps it could be done in the same way it was done with the countries of the western Balkans, i.e. with the Energy Community Treaty, or maybe in some other way. In any case, the Slovenian Presidency considers the Black Sea basin, the Black Sea region and the Black Sea synergy as one of the important priorities within the European Neighbourhood Policy.
Mr President, may I complement the President-in-Office on the start of the Slovenian Presidency - and of course on the Slovenian Presidency tie, which is actually quite trendy. My congratulations on that. My question is more broadly on energy and that is, firstly, what is the Slovenian position on increasing nuclear inside the borders of Europe? Secondly, what is the position of the Slovenian Presidency on increasing nuclear power on the neighbourhood side?
Mr President, I would also like to congratulate Slovenia on this day and to ask a question about this so-called North Stream gas pipeline. As you know, this pipeline will connect Russia with Germany and some other European states; as you know, there are some problems concerning the environment, among others.
How does the Presidency evaluate this project?
President-in-Office. - (SL) Thank you for those supplementary questions. As regards the use of nuclear energy, the Presidency is of the firm opinion that the decision on the introduction, further use and possible increase in the use of nuclear energy is entirely up to the Member States. The Presidency will adhere to that position.
The second part of your question, Mr Stubb, related to Slovenia. Slovenia is known to be one of the countries that uses nuclear energy. There is a possibility, but no decision on the matter, that the use of nuclear energy will increase, i.e. that Slovenia will resort to it in the future as well.
As regards the North Stream project, it is not an EU project but a project of the directly participating countries. The EU, the Council and the Presidency do not hold any positions regarding this particular case. However, the EU holds a general position regarding projects which we, as the EU, would like to see realised. In this respect I would like to mention above all the Nabucco gas pipeline.
This means that we have an opinion about this project because it is an EU project and our opinion is positive. It is the opinion that the European Union, wishing to develop its energy policy at the European level, must continue with such projects, and, as the Presidency, we will support them.
As they deal with the same subject, the following questions will be taken together:
Subject: EU Peace-keeping Mission to Chad and Central African Republic (CAR) - short on helicopters and medical facilities
Can the Council say whether EU Member States have made further equipment available for the EU Peace-keeping Mission to Chad and the CAR including helicopters and medical supplies, so as to prevent any unnecessary delay in the deployment of Irish and other EU troops to this region? According to General Henri Bentegeat, the head of the EU's Military Committee, the present mission still needs transportation in the theatre of operations including helicopters, medical support and logistical assets. After the 'force generation' conference which took place in Brussels in November, have participating Member States and others come forth with extra equipment and troops?
Can the Council bolster the will among Member States to secure increased humanitarian aid to this region at EU level? What is the Council doing in relation to Chad's own domestic instability given the recent gun battles in Eastern Chad on 26 November where the Chad army supposedly killed hundreds of rebel fighters? How is the Council ensuring that the ceasefire gets back on track and that the peace deal between Chadian rebel groups and President Idriss Deby's government is restored?
Subject: EU peacekeeping mission to Chad
Can the Council state when the exact timing for the overall deployment of EU peacekeeping troops to Chad will take place and what the make-up of this troop deployment will be?
President-in-Office. - (SL) There have been already five conferences in Brussels about the shape of the forces: on 3 November last year, on 1 December last year and, most recently, a few days ago on 11 January this year.
As in every operation of this kind, the difficulty of shaping forces has again been demonstrated. However, I am pleased to inform you that the fifth, i.e. last, conference on the shaping of the forces was successful and the European Union now has all the necessary capabilities at its disposal.
The decision on the starting date for the mission is expected to be adopted at the session of the EU General Affairs and External Relations Council at the end of this month, 28 January 2008. The initial operational capability is expected to be reached by the end of January or at the beginning of February. It will include special units with some infantry units and a selection of technical, logistic and medical means to prepare the ground for major deployment.
General deployment of the peace forces is foreseen for May, before the start of the rainy season. In this phase, the EUFOR units in Chad should amount to 4000 troops. As regards the recent military conflict between the rebel and Chad governmental forces in western Chad, the Council deeply deplores the attacks by the rebels which led to the present fighting.
In the decisions of 10 December, the Council expressed its deep concern and called on the Chad government to cooperate with Sudan and Libya in creating the necessary conditions for reaching a lasting political solution based on the Sirta Peace Agreement. The Council called on the Chad and Sudanese governments to fulfil the obligations they accepted in the Treaty of Tripoli and, in particular, to stop assisting the armed movements that are causing the instability of this region.
In view of the fact that the rebel forces are carrying out their actions from Darfur as well, the Council is reminding the Sudanese government of its responsibility to prevent armed groups from crossing the border with Chad. The Council is aware of the fact that lasting results may be reached only through political solution, and it is therefore emphasizing the importance of the political agreement on consolidation of the democratic process in Chad, signed on 13 August last year.
I would just like to wish the Slovenians well in their Presidency over the next six months and to thank them for the reply.
In relation to the decision which was taken in mid-September by the EU Council to make an EU force available, I am a bit concerned that the timescale has been allowed to lapse. I am just wondering whether there is a lesson that we should learn from this: that, before we give a commitment, we have the operation ready to move, because of certain things that have occurred since.
The second part of my question was in relation to humanitarian aid. We gave humanitarian aid to Chad in 2007. Are we going to increase that level of aid for 2008 now that we have a direct involvement in it over the next 12 months?
Mr President, I would like to wish the Slovenian Presidency every success for its term over the next six months, and also to wish a safe and successful peace-keeping mission to the EU forces that are going to Chad. I am very proud to say that this mission is being headed by a fellow Irishman, Lieutenant-General Patrick Nash, and I wish him well also.
Does the Council agree that the EU peacekeeping missions must continue to cooperate fully with the United Nations and that the deployment of EU peacekeeping forces should take place only when a United Nations resolution supports such a mission?
President-in-Office. - (SL) Firstly, Mr Burke's question. Certainly it is one more lesson in the long line of lessons which perhaps teach us mainly one thing: it is easier to adopt a decision in principle than to ensure its implementation. Nevertheless, we were successful in that process. It took a while, but I think that not only the agreement, but also the agreement regarding the implementation itself, was reached at the right moment.
As regards the second question, I would like to say that it is one of principle, which should of course be resolved pursuant to international law and the United Nations Charter. Naturally, it is proper that peace-keeping and peace-making operations are about cooperation under the patronage of the United Nations. This does not mean that the European Union is not also capable of independently adopting decisions regarding its own missions of a different nature.
- (PL) Mr President, this will be more of an opinion, I think. Poland provides 10% of the armed forces in Chad, which means about 400 soldiers, so I would like to appeal to the Slovenian Presidency to do everything it can to ensure that this mission ends successfully. It must be a well-prepared mission, one which is very well equipped, and we know that the initiator of this mission was France. I would therefore like to ask Slovenia, as holder of the Presidency, to be very exacting with France, the leader of this mission. Logistically, this has to be ... or rather, I would once again emphasise that Europe must not compromise itself.
President-in-Office. - (SL) Only to express gratitude to Poland and, of course, other countries that are contributing forces to this important operation.
Subject: Protection of EU citizens in Muslim countries
In November of last year, a British teacher was accused of insulting Islam while teaching in Sudan after allowing her class of seven-year-olds to name a teddy bear Mohammed. If convicted she could face 40 lashes, a large fine or a jail sentence.
What can the EU do to give better protection to innocent EU citizens in Muslim countries who find themselves in terrible situations such as this?
President-in-Office. - (SL) The case referred to in Mr Mitchell's question is the case of a woman of British citizenship who was in a third country and came under the jurisdiction of the national legislation of that country. On the basis of her citizenship, the above-mentioned citizen was guaranteed consular protection by the country in which she is a citizen. As we know, the British citizen was released in the meantime and returned to the United Kingdom.
It follows from this that such cases are resolved through bilateral relations between the Member State in question and the third country. Naturally, cases may arise where additional political measures are appropriate and where EU representatives are asked to get involved in matters of this kind and in resolving such bilateral issues. In specific cases, this may lead to official statements and initiatives by the European Union.
I would like to reiterate that, in principle, as in this particular case, it is an issue which is usually resolved at the level of relations between the third country and the EU Member State of which the person is a citizen.
I thank the President-in-Office for the reply and wish him well in his Presidency.
The President-in-Office will no doubt be aware that every citizen of an EU Member State is also a citizen of the Union. My expectation would be that, if an EU citizen was visiting some state where he or she could have his arm or leg amputated, then the Union would see the horror in such a thing. Does the Union not also see the horror in somebody being treated in this way, potentially sentenced to 40 lashes and also perhaps a jail sentence?
Will the President-in-Office take steps to try to ensure that EU citizens visiting these regions are aware of the sort of cultural change they are entering into, and will the Presidency also try to ensure that the states we do business with expect us to expect of them better treatment for our citizens and for them not to be treated in this way?
President-in-Office. - (SL) Thank you, Mr Mitchell, for your supplementary question. It is a question of consular protection for citizens. Such protection is still the domain of the Member States and it is up to the Member States to warn their citizens who are travelling to third countries about the dangers and traps they have to be aware of.
On the other hand, on the principle of solidarity we already have a guarantee of help from other Member States which have diplomatic, i.e. consular, representation in a third country and which guarantee consular protection for the citizens of other Member States of the European Union which do not have their own consulate in the country in question. I think that is one important advantage of our Union.
I have already said that, if required, it is certainly very probable, most probable, possible that the Union will also be involved in resolving cases such as the one mentioned. Luckily, in this case it was not necessary and the case was solved between the two countries, which we are happy about.
- (DE) President-in-Office of the Council, you have rightly pointed out that bilateral contacts can help in resolving problem cases such as these. The Council has, however, signed the EU Charter of Fundamental Rights with the President of this House and the President of the Commission. In it we refer to human dignity and the ban on degrading and cruel punishment. Would it not therefore also be the Council's duty to assert this claim throughout the world on behalf of the European Union?
President-in-Office. - (SL) I repeat that it is still a duty of the Member States which possess the levers of consular protection. However, it is clear that the European Union gives a framework within which the Member States - and I am going to mention the principle of solidarity again - help each other in this area on the basis of the principle of solidarity.
In any case, the Council, and I am sure other institutions, would not hesitate to do all they could at their level if the need arose. In other words, that does not exclude the fact that for the time being this protection is offered by the Member States and does not exclude additional action being taken by an individual institution of the European Union.
What follows from the case presented in Mr Mitchell's question is only that the case was resolved between the two countries, although that does not mean that it would not have been tackled at a higher, even European level, had the need arisen.
Subject: Biodiversity and climate change
According to the IPCC fourth assessment report, during this century 'the resilience of many ecosystems is likely to be exceeded by an unprecedented combination of change in climate and other global drivers' (e.g. spread of infectious diseases). The IPCC estimates that roughly 60% of evaluated ecosystems are currently utilised unsustainably and show increasing signs of degradation. This alone will likely cause widespread biodiversity loss.
At the EU level, the Commission's Green Paper on Climate Change Adaptation reminds us that: 'approximately 20-30% of plant and animal species in Europe (assessed so far) are likely to be at increased risk of extinction if increases in global average temperature exceed 1.5-2.5 degrees C'.
What concrete actions will the Slovenian Presidency take to prioritise the Gothenburg target to halt biodiversity loss by 2010, and to combat widespread biodiversity loss due to climate change and other global drivers?
President-in-Office. - (SL) I am convinced that Ms Doyle is familiar with the intention of the European Union to contribute to the ambitious outcome of the 9th Conference of the Signatories to the Biodiversity Convention. It will take place in Bonn in Germany in May 2008, i.e. during the Slovenian Presidency.
The preservation of biodiversity is high on the list of priorities of our Presidency. The Council had already stressed the urgency of continuous and committed efforts at all levels to reach the target of perceptibly slowing down the decrease in biodiversity by the year 2010, and at the same time to reach the target mentioned by Ms Doyle in her question and set by the EU at the session of the European Council in Göteborg.
In addition, the Member States are introducing concrete measures for implementation of the action plan to reduce the loss of biodiversity by 2010 and beyond. The plan makes provision for measures relating to biodiversity and climate change at the level of the European Union as well as at the global level.
In its efforts to reach the target to slow down the decrease in biodiversity by the year 2010, the Presidency stresses the need for synergy between policies and activities in the areas of climate change and biodiversity, especially in respect of biodiversity in fresh water and marine environments, as well as biodiversity in forests.
These targets, together with other targets for biodiversity preservation, have been set in the declaration entitled "Countdown to 2010”. Meetings of Council working groups will be organised during the Slovenian Presidency. One will be among experts in forestry, climate change and biodiversity, and another among experts in international marine policies, fisheries and biodiversity.
Equally, at the informal meeting of environment ministers in Slovenia in April, the biodiversity of forests will be presented as a challenge and an opportunity to prepare measures to alleviate climate change and to adjust to it at the European level. The Slovenian Presidency will also strive to improve cooperation as well as the implementation of appropriate decisions in various environmental agreements at national and regional levels.
The European Commission amended its communication "Halting the Loss of Biodiversity by 2010 - and Beyond” with the commitment to include the private sector in partnerships for the preservation of biodiversity. Recently, in November 2007, there was a high-level conference in Lisbon which debated the economy and biodiversity within this framework. The outcome of that conference, which included the Lisbon report on the economy and biodiversity, will be debated at the aforementioned 9th Conference of the Signatory Countries, which will take place in Germany during the Slovenian Presidency. It will also be discussed at the 5th World Congress of the International Alliance for the Preservation of Nature and Natural Resources, which will take place in Barcelona during the French Presidency.
Thank you, President-in-Office, and best wishes for a very successful Presidency.
It is the countdown to 2010 that concerns me. There is plenty of talk but no action in this area, and it is one of the great deceptions we have that we are actually going to show any change or any impact on the ground by 2010. I mean, I agree with synergies between different policies, but protection of biodiversity can help limit atmospheric greenhouse gas concentrations because forests, peat lands and other man-made ecosystems and habitats store carbon.
Do you think that monitoring change needs the best data available? We need better information on the whole effects that climate change is having on Europe's biodiversity. If we make any progress towards 2010 we have to improve the indicators and measurements we use to know exactly how serious the situation is.
President-in-Office. - (SL) Ms Doyle, thank you for your added comment. I fully agree that we have to have the best possible indicators to establish the status of biodiversity. The Presidency will take into consideration your comment on the need to think about the necessity to improve these indicators and will reflect on it.
2010 is really close: we have less than two years. You are right that in a field such as biodiversity it is difficult to imagine that, especially after a period which seems not to have been used to its best potential, this short time that remains will be enough to reach the set targets, namely the slowdown in the loss of biodiversity.
However, this is not to say that it is impossible. We will do our best. Slovenia is one of the countries where biodiversity is of enormous importance because the level of biodiversity in our country is still high; this is well known, if for no other reason because of our bears, which we export to a large part of Europe.
In brief, you can rely on the Slovenian Presidency to do its utmost to reach the target, regardless of the fact that there is very little time left.
Could I just ask the Council to comment on the fact that the Commission is now reviewing the targets for biofuels, because what we thought might be good for climate change is now having unintended consequences when it comes to global food security, and indeed biodiversity.
Is this not one of the difficulties for us human beings in tackling climate change: that we may get it wrong?
President-in-Office. - (SL) This is proof that, perhaps, certain matters did not receive our due attention in the past. It is clear that the totally unsupervised and unrestrained production of biofuels must have possible negative consequences for the environment, biodiversity, food prices, and so on.
I think it is fitting to devote special attention to that aspect too. In other words, we should encourage the production and consumption of biofuels to reduce rather than increase the burden on the environment. I think that should be a major guide for the Union in its policies to encourage the use of biofuels.
Subject: Moving beyond GDP
Could the Council indicate how it intends to work with the Commission proposal to move beyond GDP as an indicator of regional cohesion, and could it say whether it has arrived at any definitive measures to be included in the future, to provide a more accurate measure of a region's performance?
Mrs McGuinness takes responsibility for this question originally asked by Jim Higgins.
President-in-Office. - (SL) I would like to apologise to Mr Higgins and Ms McGuinness for my answer, which cannot be anything other than very short, because the Council can only discuss these things on the basis of a proposal by the Commission.
Such a proposal has not been put forward, nor has a proposal for any other changes regarding regional cohesion indicators. Therefore, until such a proposal is made, the Council is unable to discuss it and take a position on any other regional cohesion indicators.
Mr President, can I apologise on behalf of Mr Higgins, who is unwell this evening and cannot be here. I thank you for your short answer. I presume this will be linked with plans to redefine disadvantaged areas in Member States as well. Could I just suggest that, when you do have some information on some of the indicators, you might supply it to Mr Higgins.
President-in-Office. - (SL) I will try, thank you. I reiterate that it depends primarily on the Commission and maybe, maybe, but really only just maybe, there will be an opportunity, but not necessarily, to consider the indicators as well as the review of the cohesion policy which is being planned by the Slovenian Presidency at the moment. That depends on the Commission and not the Council. Of course, we would be interested to know what will be the contribution of the Commission to the debate on the review of the cohesion policy, which is one of the important tasks for our Presidency.
- (DE) Mr President, even the European Parliament respects the Commission's right of initiative, as the Council has just expressed it. However, we shall therefore always let the Commission know what we believe is particularly important. Criteria such as unemployment or greater migration would certainly be subjects that could be introduced into the discussion here. Because you talked about the Slovenian brown bears in the previous question, as a Styrian I would like to say thank you for this export and I hope that the open Schengen border will lead to even more immigration.
In terms of more accurate measurements of a region's performance, one must seriously question whether GDP is the right measurement of performance. Has any consideration been given, or will you be giving consideration (as you have only been in office for a week), to measuring GDP versus GNP versus GNI? The big difficulty at the moment is that we are not measuring like with like, so it is very hard to measure performance across different regions - and across different countries, it is not just across regions alone - because the bases or indicators are not standardised at the moment.
President-in-Office. - (SL) It would be very difficult for me to speak in the name of the Commission and I have no ambition to do so, because I would not be equal to the task. However, it seems that, at least for the time being, the Commission has not yet found a better indicator than GDP. I believe that, had the Commission found a better indicator, it would have proposed it. I would like to repeat my previous remark that the cohesion policy review gives an opportunity to consider your question too. There are going to be even more opportunities when the complete reform of the European Union budget is discussed, which, as we already know, will be done on the basis of the total analysis to be conducted by the European Commission itself in 2008 and 2009.
Subject: Investigation into care homes in Bulgaria
The BBC recently broadcast a documentary entitled 'Bulgaria's Abandoned Children' which depicted the shocking conditions experienced by the children living in a care home in Mogilino, Bulgaria. The producer of the programme has publicly stated that this home is not the worst case in Bulgaria. There is a perception that even though a problem evidently exists in relation to institutional care for children and young adults with disabilities, it does not appear to have been effectively addressed.
Given the EU's adherence to the Charter of Fundamental Rights of the EU and the fact that we have just left behind the European Year of Equal Opportunities for All, can the Council make a statement on this very sensitive matter?
President-in-Office. - (SL) The Council has not adopted any position on the particular case cited by Ms McGuinness. Nevertheless, I can say with pleasure that on 5 December 2007 the Council adopted a resolution to continue with the European year of equal opportunities for all. That was 2007, i.e. last year, which according to this decision, i.e. this resolution, will not be a one-year event but will continue.
Said resolution calls on the Member States and the European Commission to strengthen their efforts to prevent discrimination due to disability or for any other reason, to strengthen the fight against discrimination of this kind, to include the question of disability in all relevant policies and to continue the process of concluding, signing and ratifying the United Nations Convention on the Rights of People with Disabilities. With this resolution the Council is also calling on the Member States and the Commission to cooperate in the common challenges and look for a solution within the framework of the implementation of said convention, i.e. the UN convention.
Allow me to stress here that the Council and the European Parliament recently received a Commission report on the status of the disabled in the European Union, which included the European action plan for 2008 and 2009. The Slovenian Presidency is of the opinion that this document should provide valuable guidelines for further endeavours in the enforcement of rights for the disabled, especially disabled children. The Council is still studying this proposal by the Commission.
President-in-Office, thank you for your diplomacy. I hope you will understand if I am not diplomatic, because I do not think you realise the extent of anger and upset, particularly in the UK and Ireland, when this documentary was shown.
I think - and I regret to say this - that if this was an animal welfare issue the Council would have a position on it. We are talking about children who have no voice. I really believe that it makes the EU look bad in the eyes of Member States and citizens of the European Union that we are slow to act when it comes to cases like this.
I think it would be wonderful and we would get a great reaction from our citizens if we were more swift to act, because this is an unforgivable story. The pictures spoke for themselves.
President-in-Office. - (SL) I cannot and do not wish to go into the content of this affair, on which you, probably quite justifiably, have a strong opinion. However, I would like to stress that, in the opinion of the Council, it is important to respect and take into consideration the division of competences between the Union and the Member States. In this framework I may express myself only as a representative of the Council - and I am not being diplomatic here, but speaking within the limits of my competences and the competences of the Council, and of course out of respect for the movements within these frameworks.
President-in-Office, can I join in expressing disappointment at the inadequacy of your reply?
When Bulgaria was being considered for accession, the treatment of people in institutions was made a live issue. But the mistake that was made was that, when in December 2006 we came to set the benchmarks - looking back upon how Bulgaria had matched its undertakings - mysteriously, this item was omitted from the benchmarks.
Why was that? And can it now be reinstated? If not, what other steps can you realistically take so that the Council and the Community quite properly can look at the flagrant breaches which are afflicting this sector?
The speaker is absolutely right: I thought the answer from the Council was not sufficient. Before accession, we called on all Member States who wanted to come into the European Union to abide by European Union rules. I know Bulgaria has signed up to the UN Convention on the Rights of People with Disabilities, but it has not ratified it. Can you put pressure on those countries that have not ratified that Convention to do just that? I know the Bulgarian authorities are trying to address this problem, but we need to keep up the pressure.
President-in-Office. - (SL) I strongly reiterate that it is not within the competence of the Council, or even customary for the Council, to adopt a position regarding individual television programmes or their comments. In no way does this diminish the enormity of the problem you are talking about.
However, I personally see the solution in what you said in your question, i.e. in the ratification of the United Nations Convention on the Rights of People with Disabilities. That is precisely why, in my initial answer, I mentioned the resolution adopted by the Council in December 2007, which calls on the Member States to ratify said convention.
Subject: Negotiating date for Macedonia
Does the Council foresee the possibility this year, i.e. during the Slovenian or French Presidency of the Council, of setting a date for launching accession negotiations with Macedonia?
President-in-Office. - (SL) I still do not know; sometimes it switches itself on and sometimes it doesn't. I apologise for these gaps.
Of course, the Council does not and cannot exclude the possibility cited by Mr Posselt in his question.
As we know, in December 2005 the European Council decided to accord candidate status to the Former Yugoslav Republic of Macedonia. In accordance with the Council decisions of 12 December 2005, i.e. a few days prior to the session of the European Council, the country had to implement the Stabilisation and Association Agreement fully. The Commission has been preparing progress reports on this basis, and the 2006 and 2007 reports do not contain recommendations for the start of accession negotiations, the argument being that appropriate measures have still not been implemented.
In 2008 the Presidency is expecting the leadership of the Former Yugoslav Republic of Macedonia, from the entire political spectrum, to join forces in strengthening efforts to reach results in all the various fields where progress is needed, and, in view of the events in the country, especially the progress made over the last month, I would estimate that it should be possible this year to come a step closer to deciding on a date for the start of accession negotiations.
The Slovenian Presidency is very keen on it, very keen on that progress, but it does depend on the country itself and on its success in exercising the measures, as well as the progress of reforms.
- (DE) Many thanks for this very good response. Allow me as an exception to make a personal preliminary remark. In 1991, when Slovenia gained independence, I was at the independence celebrations in Ljubljana - as the only EU citizen, I believe. I was also in favour of the Association Agreement during the war in Ljubljana which, thankfully, was brief, and later as rapporteur for Parliament.
I would simply like to say that today is a historic day for me. I am very happy. Please forgive the personal preliminary remark.
Now an even shorter question: do you believe that the naming issue between Macedonia and Greece is a bilateral issue, and can a bilateral issue have an impact on accession negotiations?
President-in-Office. - (SL) I would like to thank Mr Posselt for his support since the days of our independence. Actually, Slovenia has journeyed a long way, as was said by the President of the European Council this morning.
Regarding your question, it is basically a bilateral matter of the name. However, we all know that for the resolution of this basically bilateral question, there is a mechanism, under United Nations patronage, involving a special representative, Mr Nimec, who is committed to mediating between both sides to bring about a solution.
Slovenia, i.e. the Slovenian Presidency, supports these efforts and expects both sides to cooperate in a constructive way in this process until a proper solution is found. In the meantime, we are of the opinion that this question should not affect, let alone hinder, the integration of Former Yugoslav Republic of Macedonia into international organisations.
I have a question for the Slovenian Presidency. I know it supports the view that we need long-term peace and stability in south-east Europe and the Balkans as a priority, and indeed economic development goes hand-in-hand with it, but in terms of Macedonia reaching the line to open negotiations on accession - the issue of the name apart (important though it is) - how does the Slovenian Presidency consider Macedonia would rate in comparison with other countries in that immediate area in reaching the accession line? We want them all in, but some will be more prepared than others. How do you rate Macedonia's chances for priority accession?
President-in-Office. - (SL) Thank you very much, Ms Doyle, for your supplementary question. The Slovenian Presidency classifies countries in the western Balkan region according to the stage they have reached. In this case, the most advanced country of the region is Former Yugoslav Republic of Macedonia because it is the only country which has been given candidate status. Croatia is excluded because it should be in a different category anyway, namely in the expansion category, because it is already negotiating for membership.
I reiterate that, during our Presidency, we wish for every one of the countries, including the one in question, to make progress on its journey towards membership of the European Union, which will not happen soon, i.e. in a year or two, but will need more time and more effort. The Slovenian Presidency has placed this issue among its highest priorities.
However, it is important to maintain the European perspective for those countries as well as their rate of progress towards this goal. I repeat that, as the Presidency, we would be very pleased if progress were to continue during our Presidency. I would like to repeat that this progress also depends largely on the countries of the region.
- (EL) Mr President, I would like to congratulate the President-in-Office of the Council on his very specific reply and, as a Greek MEP, I should like to say that we have a particular interest in all the Western Balkan States becoming members of the European Union as soon as possible. The problem, however, needs to be resolved. I would also like to say that Greece has made its good intentions clear and continues to do so daily in discussions on a compromise name. In this sense, then, I would say that account needs to be taken of the position of a Member State that displays considerable goodwill in this regard.
President-in-Office. - (SL) Thank you for your comment. The President of the Council mentioned this morning the important achievement of the Greek Presidency in 2003, when the Thessaloniki Agenda for the Western Balkans was adopted. This Thessaloniki Agenda remains the foundation of the efforts of the Slovenian Presidency in its endeavour to integrate the western Balkans. This is why we are particularly counting on the support of Greece in these efforts pertaining the countries of the western Balkans.
Question No 12 has been withdrawn.
Subject: Reduction in VAT rates for environmentally friendly technologies and products
Does the Council agree that Community legislation on value added tax (VAT) should be adjusted so that reduced VAT rates can also be applied to technologies and applications involving renewable sources of energy and energy yield efficiency in addition to existing provisions governing the consumption of electricity and natural gas? Does a time schedule exist for taking the relevant decisions? What moves should we expect from the Council in this matter, and when?
President-in-Office. - (SL) As we know, at its session of 4 December 2007 the Council adopted a decision to arrange for a discussion on the economic effect of reduced rates and whether reduced rates of value added tax are a suitable tool for achieving the targets of sectorial policies. It was agreed that this question would be debated again at some point during 2008, not necessarily in the first half of the year.
At the moment, the Slovenian Presidency is searching very hard for the most effective approach to continuing the discussion about value added tax rates, which are not uniform. As we know from the Commission report, this discussion started during the Portuguese Presidency. In this period of reflection, which I hope will be as short as possible, we are unable to answer Mr Vakalis more precisely. However, I would like to stress that this is an important question, which the Presidency is going to tackle with due attention.
- (EL) Mr President, I consider the reply to be satisfactory, and I would also simply like to take this opportunity to congratulate the Slovenian Presidency on its successful start. I wish it all the best with the rest of its Presidency.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
That concludes Question Time.
(The sitting was suspended at 7.30 p.m. and resumed at 9 p.m.)